Citation Nr: 1302598	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.  

2. Entitlement to service connection for  tinnitus.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran had National Guard service from November 1965 to January 1969 to include a period of active duty training from February 1967 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Veteran revoked his power of attorney, which had appointed the Paralyzed Veterans of America as his representative.  In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript from that hearing is associated with the claims file.  

In April 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional evidentiary development, to include requesting any outstanding treatment records and obtaining a VA examination and medical opinion.  

As noted in the prior Board REMAND, the issues of entitlement to service connection for pulmonary hypertension and heart problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See hearing transcript (Tr.) at page 13.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Unfortunately, the issue of entitlement to service connection for tinnitus must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim of service connection for a bilateral hearing loss disability has been accomplished.  

2. The Veteran is competent and credible to report the circumstances of his service, and he and his spouse are competent and credible to report when they noticed the onset of hearing difficulty.  

3. The currently demonstrated bilateral hearing loss disability is shown as likely as not to have had its onset during the Veteran's active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Given the favorable disposition of the claim for service connection for a bilateral hearing loss disability on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Merits of the Claim

The Veteran asserts that he has current bilateral hearing loss related to in-service noise exposure.  Specifically, he has testified that he had in-service noise exposure due to truck noise, live ammunition training, and as a result of his duties as a truck driver.  Also, the record shows the Veteran reported experiencing a serious truck accident in service while riding in a convoy in 1967, which has been corroborated by lay statements from several fellow service members.  At the Board hearing, the Veteran's spouse, to whom the Veteran has been married since 1964, testified that she first noticed a change in his hearing  after his in-service truck accident.  Moreover, a VA Form 21-526, Veteran's Application for Compensation or Pension, and accompanying VA Form 21-4138, Statement in Support of Claim, received in August 2008, indicates a report that the Veteran's bilateral hearing loss had its onset in 1968.  

The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a).

ACDUTRA includes full time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State. 38 C.F.R. § 3.6(c), (d) . Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated by active service, while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1131.


Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, neither the clinical nor lay record show that the Veteran experienced sensorineural hearing loss manifested to a degree of 10 percent within one year of his separation from active service.  However, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran currently experiences VA compensable bilateral hearing loss (see May 2012 VA audiology examination (also known in the record as a Disability Benefits Questionnaire or "DBQ")).  See 38 C.F.R. § 3.385.  Also, the Veteran and his spouse are competent to describe observable symptoms of his current bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Veteran meets the threshold criterion for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's DD 214 indicates that he served as a light vehicle driver.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  The Veteran is competent to assert the occurrence of in-service injury, to include in-service acoustic trauma.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Thus, the Board concedes the Veteran's exposure to noise in service.  

On Report of Medical Examination for the purpose of enlistment, dated in October 1965, the Veteran was administered and passed a whisper and spoken hearing test, with scores of 15 out of 15, bilaterally.  He was assigned a score of H-1 for his hearing at that time on his Physical Profile Serials [or as it is more commonly known, PULHES].  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service].  He was found to be medically qualified for service.  The Veteran also denied experiencing any hearing loss on the Report of Medical History that was completed in conjunction with this examination.  

An undated Audio Visual Acuity Testing and Screening Center report, performed at Fort Leonard Wood, Missouri, included audiometric findings of "0" decibels at 500, 1000, 2000, and 4000 Hertz (Hz).  This report shows the testing occurred while the Veteran was an "E-1" private.  

Significantly, the results of the Veteran's hearing test in June 1967 following a period of ACDUTRA, taken while the Veteran was an "E-2" private, indicate that he may have suffered deterioration in hearing sensitivity due to significant threshold shifts at each level.  The Board initially notes that prior to November 1967 service department audiometric results were reported in accordance with the standards set by the American Standards Association (ASA).  Since November 1, 1967, the results were reported in accordance with the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this case, the Board has taken into account the changes in the reported decibel threshold levels.  Where applicable, these findings are converted to current ISO values.  On the June 1967 report, audiometric testing showed pure tone thresholds in the right ear were 20 (35), 30 (40), 30 (40), and 25 (30) decibels, respectively, at 500, 1,000, 2,000, and 4,000 Hz.  The thresholds in the left ear at the same frequencies were 20 (35), 20 (30), 15 (35), and 15 (20) decibels, respectively.  

As noted, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  As such, the Veteran appears to have met the VA standard for a hearing loss disability at the time of his June 1967 examination. (He became disabled during a period of verified ACDUTRA.)  Thereafter, the record is silent with respect to the Veteran's hearing acuity until decades thereafter in 2012. 

The May 2012 VA audiology examination specifically addresses the etiology of the current bilateral hearing loss.  The examiner observed that a medical opinion regarding the etiology of the Veteran's hearing loss could not be provided without reporting to speculation.  The examiner explained that the only hearing evaluation available for evidence was dated in June 1967.  The examiner noted that one of the exams from this date documented the Veteran as having thresholds of 0 at all frequencies, bilaterally.  However, the examiner noted that another examination from that physical documented the Veteran as having different thresholds, which looked as if they were written over the 0's.  This caused the examiner to question the validity of those results.  The examiner observed that the Veteran was not tested at the time of  entrance, except for whispered voice and spoken voice tests of hearing.  The examiner concluded that, based on the values written on the physical examination form which appeared to be written over, the Veteran had a possible mild hearing loss in the right ear.  However, the examiner again noted that these results were questionable based on the fact that there was another examination from the same time which documented normal hearing bilaterally.  The examiner also noted that since the Veteran did not undergo testing (i.e. audiometric testing) at the time of entrance, it is known as to whether his possible hearing loss was present at the time of entrance.  The examiner indicated that the Veteran had reported his hearing loss began 10 years prior, which was well after his separation from service.  

The Board takes issue with several of the May 2012 VA examiner's findings and conclusions documented in this report, and finds portions of the report inadequate.  Firstly, the Board notes that the examiner incorrectly assessed the undated audiology report, reflecting findings of 0 at all thresholds, as occurring concurrently with the separation examination.  As noted above, the undated report was completed while the Veteran was an "E-1" private, and the June 1967 separation examination report was completed while he was an "E-2" private, which indicates that these reports were not completed concurrently.  Secondly, the Board notes that there are multiple copies of the June 1967 separation examination report contained within the claims file, and that in the Board's estimation, the original copy clearly shows that the audiology values noted in the report were not written over, as the VA examiner believed them to be.  Accordingly, the May 2012 opinion is of diminished probative value, as it appears to be based on an inaccurate factual premise concerning the in-service clinical record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Thirdly, the examiner did not take into consideration the Veteran's and his spouse's competent and credible statements regarding his  in-service noise exposure, the onset of his hearing loss, and the continuity of his hearing loss since service.  

Moreover, the examiner concluded that an etiological opinion could not be provided without resorting to speculation.  "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the examiner explained that an etiology opinion could not be proffered without resorting to speculation, based on a clearly flawed interpretation of the evidence.  Thus, the Board concludes the May 2012 examination, as it relates to the matter of a medical nexus, is inadequate to render a decision in this case.  See id.  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet.App. 429 (1995); Gabrielson v. Brown, 7 Vet.App. 36 (1994); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Mariano v. Principi, 17 Vet.App. 305, 317 (2003) (observing that flawed methodology in creating medical report renders physician's opinion of "questionable probative value."); Sklar v. Brown, 5 Vet.App. 140, 146 (1993) (observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  

While the post-service clinical record is without findings of hearing loss until the May 2012 VA audiology examination, and while the Veteran did not file his claim for service connection for bilateral hearing loss until August 2008, the Board finds that his and his spouse's hearing testimony as to the onset of his bilateral hearing loss in service is competent and credible evidence that he experienced some form of hearing loss since his separation from service.  These reports of a continuity of symptomatology suggests a link between his current complaints regarding hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In adjudicating a claim, the Board must assess the competence and credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Furthermore, the Board has a duty to assess the credibility and weight given to evidence.  See generally, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran and his spouse's testimony is persuasive that the Veteran's current VA compensable bilateral hearing loss is related to service, as it is supported by the clinical record, which reflects findings of VA compensable hearing loss in service and since service.  Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  


REMAND

The Veteran seeks service connection for tinnitus that he claims is directly related to excessive noise exposure during military service.  As noted, the Veteran's excessive noise exposure has been conceded.  Also, the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  In his August 2010 hearing, the Veteran testified that he first "started really noticing it [hearing loss and tinnitus] approximately 10 years prior, and his spouse testified that he had excellent hearing until his in-service truck accident, when he was "thrown up against the dash" and "had the wind knocked out of [him]."  As noted above, the service treatment records indicate that he may have suffered deterioration in hearing sensitivity due to significant threshold shifts at each level by the end of his military service.  Thus, while he may have testified that he first started to notice hearing loss and tinnitus 10 years prior, it is clear that his hearing was affected by his military service.  Moreover, on his VA Form 21-526, Veteran's Application for Compensation or Pension, and an accompanying VA Form 21-4138, Statement in Support of Claim, received in August 2008, the Veteran reported that his tinnitus began in 1968, and that he experienced tinnitus from 1968 to the present.  He also provided a post-service employment history of working as a "plumber's helper," a "dump truck driver," and an "officer cleaner."  

In the May 2012 VA audiology examination, the Veteran reported that he experienced constant, bilateral tinnitus that began 10 years prior, which he related to driving trucks and shooting weapons in service.  Although the May 2012 audiology examination report provided an opinion that the Veteran's bilateral tinnitus is less likely than not caused by or a result of military noise exposure, the Board finds this report to be inadequate.  The examiner explained that the Veteran reported his tinnitus did not begin until 10 years prior, which was well after his separation from service.  However, the examiner failed to acknowledge and discuss the Veteran's and his spouse's contentions that he developed tinnitus during service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's bilateral tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must return the claims file to the May 2012 examiner pursuant to 38 C.F.R. § 4.2 for a clarifying opinion.  If the May 2012 examiner is not available, the RO/AMC must provide the claims file to another appropriate examiner to render the requested medical opinion.  The claims folder, including access to the Virtual VA file, and a copy of this REMAND, must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions, to include that which is noted above.  A notation to the effect that this record review took place should be included in the report.  If the examiner determines that further physical examination is necessary, the Veteran should be scheduled for a new examination.  

The examiner must consider and comment on the Veteran's and his spouse's competent and credible statements, including those made during the filing of his claim, regarding his in-service noise exposure, and the onset and continuity of tinnitus since service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current tinnitus diagnosed on examination is consistent with his active duty, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  [Note: The Veteran's in-service noise exposure has been conceded.].  Any opinion provided should include discussion of specific evidence of record.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

2. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate any claims remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran an appropriate supplemental statement of the case and give him an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


